OPINION — AG — ** INSPECTION — CATTLE — MEAT — CONSUMPTION ** ANIMALS TO BE SLAUGHTERED FOR HUMAN CONSUMPTION ARE NOW INSPECTED BY INSPECTORS APPOINTED BY THE STATE BOARD OF AGRICULTURE, BUT THERE IS NO LEGAL REQUIREMENT FOR INSPECTION AFTER SLAUGHTER, ALTHOUGH, IN MANY CASES, DISEASES CANNOT BE DETECTED UNTIL AFTER AN ANIMAL HAS BEEN SLAUGHTERED. SEVERAL PACKING COMPANIES HAVE EXPRESSED A WILLINGNESS TO HAVE POST MORTEN AS WELL AS ANTE-MORTEN INSPECTION FOR ANIMAL DISEASES AND ARE AGREEABLE TO PAYMENT OF FEES IN AMOUNT THAT WILL BE COMENSURATE WITH THE COSTS OF THESE INSPECTIONS. . . . DO I HAVE AUTHORITY TO ENTER INTO SUCH AN AGREEMENT ? — AFFIRMATIVE (LIVESTOCK, CONTRACT, AGREEMENT) CITE: 2 O.S. 198 [2-198], 2 O.S. 199 [2-199], 2 O.S. 17 [2-17] (J. H. JOHNSON)